Citation Nr: 0917869	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an initial evaluation greater than 10 
percent for hepatitis C prior to June 10, 2003.

2.  Entitlement to an initial evaluation greater than 10 
percent for hepatitis C beginning June 10, 2003.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for hepatitis C and assigned an evaluation of 10 percent.  

The Veteran testified before the undersigned Veterans Law 
Judge in January 2006.  A transcript of the hearing has been 
associated with the claims file.

This case was remanded for further development in July 2007, 
including to obtain VA and non-VA treatment records and to 
afford the Veteran VA examination.  The requested development 
has been completed.


FINDINGS OF FACT

1.  Prior to June 10, 2003, the Veteran's hepatitis C was 
manifested by prescribed medications, complaints of fatigue, 
observations of anxiety associated with the disease, and 
gastrointestinal disturbance.

2.  Beginning June 10, 2003, the Veteran's hepatitis C is 
manifested by complaints of fatigue and observations of 
anxiety, but required no treatment including dietary 
restrictions or other therapeutic measures under the old 
criteria; and is not productive of daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  Prior to June 10, 2003, the criteria for an initial 
evaluation of 30 percent, and no greater, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7345 
(prior to July 2, 2001).

2.  Beginning June 10, 2003, the criteria for an initial 
evaluation greater than 10 percent for hepatitis C have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic 
Code 7345 (prior to July 2, 2001) and Diagnostic Codes 7345, 
7354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the 
initial claim for service connection for hepatitis C was 
granted in the August 2003 rating decision appealed, and the 
current appeal arises from the Veteran's disagreement with 
the evaluation originally assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
Veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required. Goodwin v. 
Peake, 22 Vet. App. 128 (2008); See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Veteran advised the VA of certain private treatment 
records which have not been obtained.  In November 2007, he 
advised of treatment by three healthcare providers at three 
hospitals.  In addition, VA treatment records reference 
hospitalization in a private nursing home in 2005 and in a 
private hospital in 2006.  VA has not attempted to obtain 
these records.  However, the Board finds it may proceed 
without them.

VA did not attempt to obtain the records of the first 
hospital and tried, but failed to obtain the records of the 
second and third hospitals.  Concerning the second hospital, 
the request for records came back as undeliverable.  The 
third hospital responded that the Veteran's release form was 
outdated.  The Veteran was notified of these problems in 
February 2009 letter and was asked to provide both a good 
address for the one health care provider and a new release 
form for the other.  The Veteran did not respond.  Concerning 
the first hospital, the Veteran's indicated that such 
treatment was in part for an office visit and for clinical 
reports for his hepatitis C conducted from June to September 
2007.  The Veteran submitted the clinical reports himself and 
the results of an ultrasound conducted in 2008.  Some of 
these reports were marked with the name of the physician the 
Veteran identified.  Moreover, VA treatment records received 
include treatment through 2008 which, with VA examination 
conducted in 2009 post-date the identified records and 
reflect no treatment for hepatitis C. 

VA also did not attempt to obtain the records of hospital 
treatment accorded the Veteran at the nursing home in 2005 or 
the private hospital in 2006.  However, in both cases, the 
Veteran required VA treatment, including hospitalizations in 
2005 and 2006, subsequent to the private treatment.  VA 
records did not explain why the Veteran was hospitalized at 
the nursing home in 2005, but indicated he had received 
treatment for cellulitis.  These records did identify the 
reason for treatment in 2006, which was cellulitis.  A May 
2005 entry, which followed the nursing home hospitalization, 
observed that the Veteran had been diagnosed clinically with 
hepatitis C since 2001 but had not required prescribed 
medications.  VA hospitalizations did not include treatment 
for hepatitis C, although the condition was clinically noted 
as remaining present.  Rather, these hospitalizations 
document treatment for other conditions including Parkinson's 
Disease and cellulitis.

Given the foregoing, and that VA treatment and 
hospitalization records immediately after the 2005 and 2006 
private hospitalizations and the identified 2007 private 
treatment records document the Veteran's complained of and 
observed symptoms and show that no treatment for hepatitis C 
was required after 2003, the Board finds that remand is not 
required to obtain these documents.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  See also, 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty 
to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence").

II.  Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for hepatitis C was granted in an August 
2003 rating decision, effective in October 1999.  A 10 
percent evaluation was assigned under Diagnostic Code 7354.  
The Veteran appealed the evaluation assigned.

The Board observes that VA revised the criteria for 
diagnosing and evaluating the liver disabilities, including 
hepatitis C, effective July 2, 2001. See 66 Fed. Reg. 29488 
(May 31, 2001).  Where a law or regulation changes during the 
pendency of a claim for an increased rating, VA must apply 
the version that is more favorable to the veteran. However, 
if the revised version of the regulation is more favorable, 
the retroactive reach of the new regulation under 38 U.S.C.A. 
Section 5110(g) can be no earlier than the effective date of 
the change. See VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 
38 C.F.R. § 3.114. 

Under rating criteria in effect prior to July 2, 2001, a 10 
percent rating was afforded for infectious hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation was warranted for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of a degree and frequency lesser 
than that required for the 60 and 100 percent evaluations but 
necessitating dietary restriction or other therapeutic 
measures.  The degree and frequency of gastrointestinal 
symptoms required for the 100 percent evaluation was 
specified as marked or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  To warrant a 60 
percent evaluation, gastrointestinal symptoms must be 
disabling and recurrent.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7345.

The new criteria, effective July 2, 2001, divided infections 
hepatitis into two diagnostic codes.  Diagnostic Code 7345 
was used to evaluate for chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C).  Diagnostic Code 7354 was added to provide 
ratings for signs and symptoms due to hepatitis C infection 
(non-A and non-B hepatitis).  Under Diagnostic Code 7354, all 
ratings require serologic evidence of hepatitis C infection.  
A 20 percent evaluation is warranted for hepatitis C with 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent evaluation is warranted for 
hepatitis C with daily fatigue, malaise, and anorexia, with 
minor with loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration for at least four weeks, but less than six 
weeks, during the past 12-month period.

The evaluations for liver disease under Diagnostic Code 7345 
are the same as those for Diagnostic Code 7354, with the 
exception that serologic evidence of hepatitis C is not 
required.

See 38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).

Note (1) following the diagnostic code directs that sequelae, 
such as cirrhosis or malignancy of the liver should be 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms used a the basis for evaluation under 
Diagnostic Code 7354 should not be used to evaluate the 
sequelae.  Note (2) directs that, for purposes of rating 
conditions under Diagnostic Code 7354, incapacitating episode 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician. Id.

VA outpatient treatment records dated in September 1999 
reflect that biopsy findings showed chronic hepatitis with 
mild (grade 1) activity and stage 2 fibrosis.  Ultrasound 
results showed liver and spleen size at its upper limits of 
normal, echogenic pancreas which may reflect fatty changes, 
and the remainder of findings within normal limits.  Records 
dated from 1999 through 2000 show he was prescribed 
medications including Rebetron, Inteferon, and Ribavirin.  He 
was observed to exhibit anxiety with the diagnosis, and 
reported easy fatigue, flu-like symptoms and abdominal 
complaints.  He discontinued his medication on his own, by 
his own report, due to the symptoms.  From 2001 trough 2008, 
these records reflect continuing diagnosis of hepatitis C by 
clinical findings, diagnoses of a history of chronic 
hepatitis C and acute renal failure, and complaints of 
fatigue but no observation of symptomatology attributable to 
the disease. Rather, the records show that the Veteran has 
not required treatment, prescribed medication, or 
hospitalization for his hepatitis, and that his weight has 
not fluctuated.  In 2003, it was found to be slightly obese 
at 235, in 2006 it was found to range from 241 to 224, and in 
2009 it was measured at 235.  These records show that the 
Veteran was hospitalized several times in private and VA 
facilities in 2005 and 2006.  As explained above, the private 
records are not present in the claims file, but VA treatment 
records provide information about the conditions treated.  In 
2005, these records show he was treated for Parkinson's 
Disease and cellulitis and explained that the previous 
private hospitalization was, at least in part, for 
cellulitis.  An entry dated in May 2005 shows that titers had 
been positive for hepatitis C since 2001 but that the Veteran 
required no prescribed medication.  In April 2006, these 
records show the Veteran was treated for Parkinson's Disease 
and cellulitis and had been transferred from a private 
hospital where he had been treated for cellulitis.  Hepatitis 
C, while diagnosed, was not treated.  The records show some 
complaints of constipation with treatment by prescribed 
medication, but did not associate the complaints with the 
Veteran's hepatitis.

Private treatment records show continued clinical findings 
confirming hepatitis C.  A renal ultrasound performed in 
November 2007 shows normal results.  An abdominal ultrasound 
performed in February 2008 shows that the liver was of 
homogeneous echotexture with no intra-hepatic billiary ductal 
dilation. The gallbladder was poorly visualized, and the 
right kidney was larger than the left but no other 
abnormality was present. 

VA examinations dated in June 2003 and August 2009 show 
complaints of chronic fatigue and tiredness but no complaints 
of or findings of hematemesis, diarrhea, constipation, rectal 
bleeding or a history of other gastrointestinal malignancies.  
In 2009, the Veteran reported intermittent right upper 
quadrant pressure becoming painful, and a bloated feeling in 
the same area, and complained of occasional nausea and 
vomiting.  The examiners objectively observed the Veteran to 
weigh 235 in 2003 and 235 in 2009.  The abdomen was found to 
be soft and nontender, nondistended and absent organomegaly 
and hepatosplenomegaly.  Bowel sounds were normal, and there 
were no findings of ascites or portal hypertension.  Status 
post exposure to hepatitis B and C with chronic hepatitis, 
status post treatment with interferon was diagnosed in 2003, 
and hepatitis C infection with no significant functional 
impairment in 2009.  In 2009, the examiner stated that 
cirrhosis was not present.

The Veteran testified in January 2006 that he had been 
prescribed treatment by injections and pills for his 
hepatitis C, and that the treatment made him very sick.  

Prior to June 10, 2003

During this time period, the medical evidence shows 
complaints of fatigue and observed anxiety with some 
gastrointestinal disturbance, particularly in 1999-2000 when 
the Veteran was taking prescribed medications.  This meets 
the criteria for a 30 percent evaluation under the criteria 
in effect prior to July 2, 2001.  There is some question as 
to when the Veteran ultimately stopped taking prescribed 
medication.  Treatment records show that he was on various 
medications from 1999 through 2000, when he stopped of his 
own accord.  This is consistent with the Veteran's own 
testimony.  However, these records also show that he resumed 
treatment on the advice of his VA physician, and that he was 
prescribed medication by his private physician.  The June 10, 
2003 VA examination is the first point at which the record is 
clear that the Veteran was not taking prescribed medications 
for his hepatitis C.  The examiner observed the Veteran to be 
a poor historian, but noted that he had reviewed the 
Veteran's claims file in conjunction with his examination and 
interview of the Veteran.  Thus, his observation that the 
Veteran was not taking prescribed medications was informed by 
the medical evidence and not simply the Veteran's report.  
Hence, although VA treatment records indicate that the 
Veteran required no treatment for his hepatitis C from 2001 
forward, according all reasonable doubt to the Veteran, the 
Board accepts the date of the June 10, 2003 VA examination as 
the point at which therapeutic measures (under the old 
criteria) or continuous medication (under the new criteria) 
were no longer required for his hepatitis.  

A higher evaluation is not warranted, as the medical evidence 
does not show moderate liver damage with disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression attributed to his hepatitis C, under the old 
criteria, or daily fatigue, malaise, an anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12-month period, under the new 
criteria.

Beginning June 10, 2003

It is clear from VA and non VA treatment records that the 
Veteran continues to exhibit clinical findings of hepatitis 
C.  It is also clear from these records that he has required 
no treatment for his hepatitis C from June 10, 2003-
including prescribed medications.  The Veteran continues to 
complain of fatigue and has exhibited some gastrointestinal 
complaints, particularly constipation for which he takes a 
prescribed stool softener.  Yet the gastrointestinal 
complaints have not been shown to be the result of his 
hepatitis.  Rather, the majority of his treatment has been 
for other conditions, including his Parkinson's Disease.  
And, while he has complained of right upper quadrant pressure 
and pain in 2009, the medical evidence des not show that he 
has required treatment by a physician for incapacitating 
episodes of hepatitis C at any time.  The medical evidence 
further does not show that the Veteran manifests daily 
fatigue, malaise, and anorexia requiring dietary restriction 
or continuous medication for his hepatitis C.  Hence the 
medical evidence does not demonstrate that the criteria for 
an initial evaluation greater than 10 percent are met during 
this time period.

Thus, the medical evidence supports the grant of an initial 
30 percent evaluation for hepatitis C prior to June 10, 2003.  
The preponderance of the evidence is against an initial 
evaluation greater than 10 percent beginning June 10, 2003; 
the benefit of the doubt does not apply; and an initial 
evaluation greater than 10 percent beginning June 10, 2003 is 
not warranted.

The Veteran genuinely believes that his hepatitis C is worse 
than originally evaluated and has offered his statements and 
testimony.  The Board has, by this decision, recognized that 
his disability warranted a rating higher than the 10 percent 
awarded during part of the period under appeal and a higher 
initial evaluation has been granted/ As a layperson, lacking 
in medical training and expertise, the Veteran cannot provide 
a competent opinion on a matter so complex as the extent of 
his hepatitis C and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
findings provided by the medical professionals who discussed 
his symptoms, complaints, and manifestations.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support staged 
evaluations in the present case other than those already 
assigned.  

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his hepatitis C.  
Rather, hospitalizations have, as above noted, been found to 
be due to other, nonservice-connected, disabilities.


ORDER

An initial evaluation of 30 percent, and no greater, for 
hepatitis C prior to June 10, 2003 is granted.

An initial evaluation grater than 10 percent for hepatitis C 
beginning June 10, 2003 is denied. 



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


